PER CURIAM.
The order of the trial court denying the motion to dismiss is affirmed. See State v. Allen, 362 So.2d 10 (Fla. 1978); State v. Belgrave, 364 So.2d 1225 (Fla. 1978). In so ruling, however, the trial judge erroneously concluded that the theft statute does not require proof of scienter for a conviction and thus precluded appellants from offering evidence tending to negate any guilty knowledge on their part. Accordingly, this ease is remanded to the trial court so that appellants may be provided an opportunity to withdraw their no contest pleas and proceed in a manner consistent with this opinion.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.